This cause comes on to be heard upon motion to dismiss appeal upon the following grounds: (1) Because said case-made was not attested by the clerk of the court and the seal of the court thereto attached as required by the order of the court and by section 5242, Revised Laws 1910, as amended by the act approved March 21, 1917 (Session Laws 1917, p. 401, c. 218). (2) Because said case-made was not filed with the papers in said case as required by section 5242 Revised Laws 1910, as amended by the act approved March 21, 1917 (Session Laws 1917, p. 401).
This motion is accompanied by a brief containing the citation of authorities which seem to sustain the grounds for dismissal stated therein. As there is no response on the part of counseil for plaintiff in error, and the authorities cited seem to be in point, the motion to dismiss appeal will be sustained.
All the Justices concur.